Citation Nr: 0609248	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, variously identified as gastroenteritis and/or 
peptic ulcer disease.

2.  Entitlement to service connection for a skin disorder of 
the hands, variously diagnosed as eczema.

3.  Entitlement to an initial compensable evaluation for 
residuals of a torn medial meniscus of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for mild degenerative joint disease of the left knee.

5.  Entitlement to service connection for a right knee 
disorder, including as secondary to the veteran's service-
connected left knee disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from March 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and November 2001 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  In June 
2002, the veteran's claims file was transferred to the VARO 
in Seattle, Washington, from which his case now originates.  
In September 2003, the veteran appeared at a videoconference 
hearing at the RO in Seattle, with the undersigned Veterans 
Law Judge sitting in Washington, DC.

The case was previously before the Board, and was remanded in 
March 2004 for additional development and readjudication.  

The Board has advanced this appeal on the docket, upon motion 
of the appellant.  See 38 C.F.R. § 20.900(c) (2005).




FINDINGS OF FACT

1.  The veteran's single episode of stomach complaints in 
service was acute and transitory, and a continuing disability 
was not then present.  He has not submitted or identified 
competent medical evidence of a nexus between his currently 
diagnosed gastrointestinal disorders and any event or 
incident during his active military service.  

2.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his currently diagnosed 
skin disorders and any event or incident during his active 
military service.  

3.  Slight subluxation and lateral instability of the left 
knee have not been medically demonstrated.  

4.  The veteran's degenerative joint disease of the left knee 
has been manifested by residual discomfort, which, at most, 
limits range of motion from -10 to 85 degrees.  

5.  A right knee disability was not manifested in service, 
and current knee disability is not shown by competent 
evidence to be related to military service or any service-
connected disability.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A skin disorder of the hands was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable evaluation for torn medial 
meniscus of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5010 (2005).

5.  A right knee disability was not incurred in or aggravated 
by military service, and current right knee disability is not 
proximately due to or the result of service or service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case this was not done.  

The record reflects that the veteran was provided with copies 
of the November 1999 and November 2001 rating decisions, the 
January 2000 and February 2003 statements of the case, and 
the supplemental statements of the case issued in October 
2000, August 2003, and July 2005.  By way of those documents, 
he was informed of the evidence needed to support his claims 
for service connection and increased ratings.  Thus, those 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claims, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claims.

By a letters dated in April 2000, April 2001, March 2003, 
August 2003, and August 2004, the RO advised the veteran of 
the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letters suggested that 
he submit any evidence in his possession.  The letters also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  It is clear, from submissions by 
and on behalf of the veteran, that he is fully conversant 
with the legal requirements in this case.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of those letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
treatment records, and the July 2000, April 2001, April 2003, 
April 2004, and December 2004 VA examination reports have 
been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2005).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The foregoing discussion shows the ample extent of 
notice and assistance the veteran has received over the past 
six years.  Moreover, since the claims for increased rating 
are being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Issues

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

The regulations also provide for consideration of chronicity 
and continuity of symptomatology after service, at 38 C.F.R. 
§ 3.303(b).  The chronicity provision of section 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
granted or reopened on the basis of section 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to the post-service symptoms.  
Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

A.  Gastrointestinal disorder

Service medical records (SMRs) show that in September 1952 
the veteran was treated for an episode of nausea and vomiting 
of two days' duration.  On clinical evaluation, there was 
right lower quadrant muscle guarding and tenderness.  There 
was no rebound or referred pain from left lower quadrant 
pressure.  There was no abdominal pain, diarrhea, or 
genitourinary symptoms.  A diagnosis was not given, but the 
veteran was referred to surgical consultation for possible 
admission to the hospital.  However, it appears that the 
episode was acute and transitory in nature and resolved with 
treatment, as there is no record of further treatment and 
there were no pertinent complaints or findings recorded at 
the time of separation from service in October 1952.  

There are essentially no other pertinent clinical records 
associated with the claims file until 1974, when the veteran 
began fairly regular treatment for gastrointestinal 
disorders, including gastroenteritis, gastrointestinal 
bleeding, hiatal hernia, peptic ulcer disease, esophagitis, 
gastroesophageal reflux, and diastasis of the rectus muscle.  
In any event, no physician related the veteran's 
gastrointestinal disorders to service, nor did subsequent 
doctors who treated the veteran since that time.  The 
remaining records show periodic treatment for various 
gastrointestinal disorders. 

In February 2000 a VA physician noted treatment of the 
veteran for a number of medical problems including dyspepsia, 
reflux, gastritis, and peptic ulcer disease.  She also 
indicated that the veteran's long history of stomach 
complaints began in service.  

During an RO hearing in February 2000, the veteran presented 
testimony about the onset and severity of his 
gastrointestinal disorders.  He testified that he was first 
treated for a stomach disorder in service in the 1950s.  He 
testified that he received treatment immediately following 
service, but that those records are unavailable.  

On VA examination in July 2000, the physician noted there was 
no other documentation regarding an admission or ongoing 
gastrointestinal problems in service after the two-day 
episode of abdominal difficulties.  There was also no 
documented diagnosis of peptic ulcer disease or ongoing 
difficulties, although the veteran stated he had been treated 
for such.  The veteran gave a post-service history of 
hospitalization in the mid 1950s for gastrointestinal 
bleeding, but, as noted above, there are no records of such 
admission in the claims file.  However, he was hospitalized 
in 1974 with gastrointestinal bleeding secondary to peptic 
ulcer disease, with continued treatment for chronic dyspepsia 
thereafter.  A recent upper GI had shown a hiatal hernia and 
changes consistent with gastritis.  The clinical impression 
was history of peptic ulcer disease, chronic dyspepsia, and 
hiatal hernia.  The examiner opined that there was no 
documentation in the claims file of a history or even a 
suspicion that the veteran had peptic ulcer disease during 
service, nor was there documentation of ongoing complaints or 
treatment other than the original episode in 1952.  
Therefore, the physician concluded that it is not at least as 
likely as not that the current stomach disorder is 
etiologically related to the gastrointestinal complaints in 
1952.  

In November 2000, in a statement similar to the one given in 
February 2000, a VA physician again noted the veteran's 
treatment for abdominal pain while in service, and that he 
presented several years later with identical pain and a 
bleeding ulcer.  The physician concluded that therefore, in 
retrospect, it would seem that the veteran has had symptoms 
of reflux and dyspepsia which were described in service and 
continue to this day.  

In an April 2003 VA examination report, a physician's 
assistant recounted the veteran's history in service of 
complaints of nausea, vomiting, and lower abdominal pain in 
September 1952, thought to be appendicitis.  In 1974, he was 
hospitalized for treatment of gastrointestinal bleeding due 
to peptic ulcer disease.  It was noted that, at admission, 
the veteran have a history of gastrointestinal problems 
approximately 15 years earlier.  Following examination, the 
VA examiner concluded that there were no definitive records 
to indicate that the veteran was treated or diagnosed with 
peptic ulcer disease in service.  The examiner further noted 
that, in October 1974, the veteran's history of stomach 
trouble for the past 15 years would have gone back to 
approximately 1959, seven years after he left service.  The 
veteran was currently diagnosed with hiatal hernia and reflux 
disease, thought to be from non-steroidal anti-inflammatory 
drugs (NSAIDs).  

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
February 2000.  He testified about the onset and development 
of his claimed gastrointestinal disorders as well as his 
subsequent treatment.  He testified that he was initially 
treated in the 1950s but that those records were unavailable.  
The veteran also testified as to his current condition.

On VA examination in April 2004, the physician reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his service and post-service symptoms, and 
reviewed the clinical findings and test results twice.  The 
physician opined that the September 1952 medical evaluation 
for gastrointestinal complaints for two days of nausea and 
vomiting would be most consistent with acute gastroenteritis, 
most likely of an infectious type.  However, no diagnosis was 
provided at that time, and the veteran was merely referred to 
surgery.  Although it was conceivable that the in-service 
episode was dyspepsia, the physician explained that the 
complaint was more consistent with acute infectious 
gastroenteritis, on the basis that dyspepsia severe enough to 
cause nausea and vomiting would be expected to have been 
preceded by less severe symptoms for a significant period of 
time.  In addition, the veteran had specifically denied any 
abdominal pain, and there was no tenderness or guarding in 
the left upper quadrant and epigastrium, where dyspepsia pain 
would be expected.  The physician further noted that 
dyspepsia would be expected to be a sufficiently ongoing 
phenomenon to require followup, and not merely an isolated 
episode, in view of the veteran's other visitations in the 
service records for fairly trivial complaints such as warts.  
The examiner opined that, although the veteran would develop 
dyspepsia and similar gastric complaints by at least the mid 
1970s, there are insufficient medical records to document 
continuity of the gastrointestinal complaints from the firm 
diagnosis of gastric ulcer and duodenitis in 1974 to the 1952 
episode.  

In analyzing this aspect of the appeal, the Board finds it 
probative that the veteran's SMRs fail to reveal any 
significant ongoing gastrointestinal problems other than the 
single complaint of abdominal pain in September 1952, and 
that he was not diagnosed as having any chronic disability.  
Given the opportunity to identify any history or symptoms 
associated with the in-service episode, the veteran reported 
no pertinent complaints at separation a month later.  As 
such, his service medical records militate against a finding 
that a chronic gastrointestinal disorder had its onset during 
service.

Although the veteran has reported receiving treatment from 
private physicians following service discharge, he indicates 
that any such records are unavailable.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to his claimed disorder for several 
decades following his separation from service.  The earliest 
recorded medical history places the presence of 
gastrointestinal complaints in 1974, 22 years after he 
completed service in 1952.  This leaves a significant gap 
between service separation and the initial confirmation of 
the disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  That is, 
there is no competent evidence of continuing or chronic 
gastrointestinal disorder in the years following service.  As 
a result, chronicity and/or continuity of symptomatology is 
not established.  38 C.F.R. § 3.303(b) (2005); Savage, at 
498.  

Although the veteran's treating physician provided an opinion 
in letters dated in 2000 which linked the abdominal pain in 
service to the current gastrointestinal disorders, it is of 
little probative value because there is no medical evidence 
of a chronic gastrointestinal disorder in service or 
immediately thereafter.  The physician's opinion, therefore, 
is based in significant part on the history provided by the 
veteran rather than on medical evidence.  While the veteran's 
statements alone may be sufficient for his physician, more is 
required under the law to substantiate a claim.  Medical 
history provided by a veteran and recorded by an examiner, 
without additional enhancement or analysis, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

The Board has carefully considered the veteran's assertions 
in making this decision, and considers them credible insofar 
as he described his symptoms and his belief in the merit of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Board finds the veteran's 
actual service medical records are more probative than his 
statements as to the incurrence of a disorder during service.  
In summary, there is no evidence beyond the veteran's own 
statements that his current gastrointestinal problems had 
their onset during service, and records which would be 
expected to corroborate his account, i.e., the SMR, do not do 
so.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

B.  Skin disorder

SMRs show that in 1950 the veteran was treated for episodes 
of athletes foot and verruca vulgaris of both feet.  In 
January 1952, he was treated for an erythematous-type, 
splotchy rash on his face.  However, it appears that both 
conditions were acute and transitory in nature and resolved 
with treatment, as there are no subsequently dated medical 
records on file reflecting further complaints, evaluation, or 
treatment during the remaining months of service.  Moreover, 
no pertinent complaints or findings were recorded at the time 
of separation from service in October 1952.  These records 
are entirely negative for complaints, treatment, or diagnosis 
of a skin disorder involving the hands.  

Post-service medical records cover the period from 1956 to 
2004, and include an April 1957 statement from a private 
physician noting that the veteran sought consultation about a 
skin condition in the fall of 1953 and again in May 1956.  
The physician did not keep a record of the consultations, but 
noted that the diagnosis was pruritus ani and scroti with 
objective findings of mild erythema.  The condition was 
treated with hydrocortisone ointment.  The physician provided 
a similar statement in February 2000.  

A June 1991 statement from a second private physician noted 
treatment of the veteran since 1980 for eczematoid dermatitis 
of the hands.  In February 2000, a VA physician reported the 
veteran had been treated for a number of medical problems, 
including eczema, which he had in service.  

During an RO hearing in February 2000, the veteran presented 
testimony about the onset and severity of his claimed skin 
disorder as well as his subsequent treatment.  He testified 
that his skin disorder was due to exposure to solvents in 
service, and that after his service discharge he was first 
treated for his skin disorder in 1956.  The veteran also 
testified as to his current condition.

On VA examination in April 2001, the veteran reported 
bilateral hand eczema since service, saying it was secondary 
to exposure to zinc chromate as an aircraft mechanic.  The 
clinical impression was chronic bilateral hand eczema, likely 
due to solvent and heavy hydrocarbon exposure in service.  

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
February 2000.  He, in large part, reiterated previously 
considered contentions relevant to the in-service exposure to 
cleaning solvent causing and/or contributing to his current 
skin disorder.

In December 2004, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his skin disability could be related to 
service.  The veteran reported that his duties as an Air 
Force mechanic had included treating and cleaning various 
metallic surfaces with zinc chromate.  He said that shortly 
thereafter he had developed dryness, rashes, and cracking on 
his hands, and that his problem has continued until the 
present.  He stated that he sought treatment during service 
and at various times since service.  Post-service, he was 
employed at a glass factory and ran a dry cleaning shop in 
the 1970s into the 1980s.  

The physician noted that, in review of the record, there was 
no reference to any problems with the veteran's hands until 
1980.  The examiner mentioned notes regarding problems with 
athlete's foot and warts while in the military, and post-
service treatment in 1957, for intertriginous skin problems 
in the groin and intergluteal areas.  However, it was noted 
that there was no reference, at any time, made specifically 
to the hands.  The physician also referred to the April 2001 
VA examination which attributed the veteran's eczema to 
exposure to solvents and hydrocarbons but did not actually 
address specifically where it might have been contacted.  The 
examiner concluded that it seemed unlikely that the veteran's 
problems with his hands were the result of any type of 
service connection, on the basis that there was a 28-year 
hiatus from the time of the veteran's discharge from service 
until the first documented records of any problem with his 
hands in 1980.  The examiner did conclude that solvents and 
chemicals probably were the cause, but from contact in the 
dry cleaning business, which was long after service 
discharge.  

In this case, it is clear that the veteran has a skin 
disorder, diagnosed as eczema and dermatitis of the hands.  
However, the SMRs reveal that he was seen for various acute 
skin problems involving the feet and face which then resolved 
with treatment, as they were not present at the time of his 
medical examination for separation from service in October 
1952.  Moreover, there is no competent evidence which 
suggests that in-service exposure to cleaning solvents was a 
factor in the development of any of these infections.  The 
records are otherwise negative for skin conditions involving 
the hands.  As such, those records do not affirmatively 
establish that any skin disorder of the hands had its onset 
during military service.  

Post-service treatment records document ongoing treatment for 
eczema and dermatitis of the hands.  However, these treatment 
records do not, in any way, suggest that the veteran's 
claimed symptomatology originated during military service.  
The first documented medical treatment for skin rash for the 
hands did not occur until 1980, 28 years after the veteran 
left active service.  Moreover, the 2004 VA physician 
concluded that the veteran's current skin disorders were not 
related to military service, including any claimed solvent 
exposure.  In rendering his opinion, the VA physician took 
into consideration the veteran's previous medical history, 
medical evaluations, and history of solvent exposure during 
and after service.  

The Board does acknowledge the medical opinion from the nurse 
practitioner in April VA examination report, which indicates 
that the veteran's dermatitis of the hands could be related 
to his claimed exposure to solvents in service.  However, 
this opinion is considered to be of little probative value, 
since there is no medical evidence of a chronic skin disorder 
involving the hands in service.  The examiner's opinion, 
therefore, is based in part upon the veteran's self-reported 
history rather than upon medical evidence.  The nurse 
practitioner did not indicate any source, independent of the 
veteran, regarding his medical history and claimed solvent 
exposure.  Therefore, the Board can only conclude that the 
veteran himself reported that medical history to the 
examiner.  While the veteran's statements alone may be 
sufficient for his physician, for our purposes, more is 
required to substantiate a claim.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board has also considered the veteran's assertions in 
making this decision, and considers them credible insofar as 
he described his symptoms and belief in the merit of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
supra.  His current statements of medical history placing the 
presence of a skin disorder involving the hands in service 
are contradicted by the actual service medical records.  
Thus, there is no evidence beyond the veteran's own 
statements that his current dermatitis and eczema of the 
hands had their onset during service, and records which would 
be expected to corroborate his account, service medical 
records, are to the contrary.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

C.  Right knee

Service connection is in effect for left knee arthritis and 
left knee instability, evaluated as 10 percent and 
noncompensable, respectively.  The veteran contends, in 
essence, that his right knee arthritis is the result of 
either an injury he sustained during service in 1952 or is 
are proximately due to gait changes as the result of his 
service-connected left knee.

SMRs are entirely negative for pertinent complaints, 
findings, or treatment of a right knee injury.  Post-service 
treatment records show that in March 1965 the veteran 
complained of right knee pain, instability, and swelling.  X-
rays were negative for bone pathology.  The tentative 
diagnosis was torn meniscus of the right knee joint.  He 
underwent a right medial meniscectomy at that time.  There is 
no further mention of right knee symptomatology until his 
January 1991 examination, which revealed mild degenerative 
changes.  

In February 2000 a VA physician opined that the veteran's 
right knee arthritis was directly related to his service-
connected left knee, due to the tendency over the years to 
favor this knee.  The VA physician provided a similar opinion 
in November 2000. 

During the RO hearing in February 2000, the veteran presented 
testimony as to the onset and severity of his claimed right 
knee disorder, as well as his subsequent treatment.  He 
testified that he initially injured his right knee at the 
same time he injured his service-connected left knee.  Post-
service, he had right knee surgery in 1958, and in later 
years the right knee had been more symptomatic that the left.  
The veteran also testified as to his current condition.

In a requested medical opinion received in December 2001, a 
VA physician noted there was no documentation of a right knee 
injury at time of left knee injury in service in 1952.  In 
1965, the veteran had undergone arthrotomy and medial 
meniscectomy, and at that time reported a two-month history 
of knee pain secondary to torn cartilage.  The physician 
concluded the veteran's claim was not consistent with his 
history.  He explained that it was 13 years from an alleged 
injury to the right knee before surgical intervention, and 
that if there had been a significant injury directly caused 
by the event, then symptoms and medical documentation should 
have been evident.  However, they were not.  Therefore there 
was no direct link.  The physician further explained that the 
medial meniscectomy in 1965 led to increased contact areas in 
the joint, loss of shock absorbing capacity, and progressive 
degenerative changes (arthritis).  This would have happened 
regardless of his left knee status.  Degenerative changes 
were documented in the right knee on an X-ray report in 
January 1991, but there was no mention of any left knee 
complaints, nor was there any complaint regarding the left 
knee in records prior to that time.  When the veteran was 
evaluated in 1999, X-rays had shown arthritis, greater in the 
right knee than the left, and the physical examination showed 
more findings on the right.  The physician concluded that the 
right knee meniscus surgery was not the direct or indirect 
result of the injury to the left knee in 1952.  Rather, the 
arthritic condition in the right knee had occurred as a 
result of the 1965 surgery.  The physician further concluded 
that if the left knee had aggravated the right knee one would 
expect documentation of both left knee and right knee 
problems.  

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
February 2000.  He, in large part, reiterated previously 
considered contentions that favoring his service-connected 
left knee has aggravated his right knee.

As noted above, on VA examination in April 2004, the examiner 
reviewed the veteran's claims file in its entirety, took a 
detailed history of his in-service and post-service symptoms, 
and carefully reviewed the clinical and X-ray findings.  It 
was noted that service medical records document that the 
veteran was seen in March 1952 for a left knee injury three 
weeks prior.  Three days later an orthopedic consultation 
would confirm the assessment of ruptured left medial 
meniscus.  There was no mention of the veteran's right knee 
at either time.  The veteran reported that, post-service, he 
was diagnosed with torn cartilage of the right knee around 
1958.  However, copies of original medical records place this 
diagnosis in March 1965.  At that time he had a two-month 
history of right knee pain, swelling, a snapping sensation, 
instability, and clicking.  The veteran underwent surgery 
with a postoperative diagnosis of torn cartilage right knee 
medial meniscus.  In contrast, the veteran stated that his 
right knee had worsened after he favored his left knee.  

The clinical impression was probable osteoarthritis, with 
medial compartment joint space narrowing as a residual of 
medial meniscectomy in 1965.  The examiner acknowledged the 
veteran's contention that his right knee pain was a result of 
an undiagnosed meniscal injury in 1952 and from favoring his 
left knee.  However there were no complaints of right knee 
pain at the time the left knee was examined, three weeks 
after the accident.  Thus, it was felt to be unlikely in the 
extreme that the veteran would have no complaints from a 
medial meniscus tear for a period of three weeks after an 
accident and then go on to tolerate the injury for the 
ensuing 13 years before presenting for definitive treatment.  
In addition, in 1965 the surgeon placed the veteran's 
symptoms at a duration of two months.  There were no 
orthopedic consultations for the veteran's right knee to the 
extent of those files back in 1997, and a total of two only 
consultations for his left knee in 2000.  

The veteran contends that he injured his right knee as a 
result of his service-connected left knee.  In the 
alternative, he has also reported injuring his right knee 
during service.  As such, the Board will analyze the 
veteran's claim on both bases.

As noted, the veteran's SMRs are entirely negative for 
evidence of any significant injury to the right knee.  
Moreover, no medical expert of record has suggested that the 
veteran's current right knee arthritis first began during 
military service, or within a year thereafter.  The earliest 
recorded medical history places the presence of pertinent 
complaints in 1965, 13 years after his separation from active 
service in 1952.  This date leaves a significant gap between 
service and the initial confirmation of right knee arthritis, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  That is, there is no competent 
evidence of right knee arthritis immediately following 
service.  Thus, chronicity and continuity of symptomatology 
is not established.  38 C.F.R. § 3.303(b); Savage, at 498.  

To the extent that the veteran is claiming service connection 
for right knee arthritis on a secondary basis, the Board 
finds that the post-service medical evidence fails to 
indicate that any service-connected disability played a 
significant role in the development or worsening of it.  The 
Board does acknowledge the February 2000 VA examiner who 
concluded that the veteran's right knee arthritis was 
directly related to his service-connected left knee, due to 
the tendency over the years to favor this knee.  However, the 
examiner did not indicate any source, independent of the 
veteran, regarding his medical history pertaining to his 
right knee.  Therefore, the Board can only conclude that the 
veteran himself reported this medical history to the 
examiner.  This particular medical opinion, in context, is 
merely the recordation of the history as related by the 
veteran, and does not represent a medical conclusion or 
opinion by the author.  See LeShore v. Brown, supra.  
Moreover, medical opinions which are based upon an inaccurate 
factual premise carry no probative weight.  See Kightly v. 
Brown, 6 Vet. App. 200-205-6 (1994).

More persuasive is the later 2004 opinion, which is 
consistent with the veteran's medical history.  That VA 
examiner clearly indicated that there was no medical basis 
for holding that the veteran's claimed right knee disability 
and his service-connected left knee disability were 
etiologically or causally associated.  In rendering his 
opinion, the physician took into consideration the veteran's 
service medical records, previous medical history, and 
medical evaluations.  

The Board respects the veteran's assertions herein, and 
considers them credible insofar as he described his symptoms 
and his belief in the merit of his claim.  However, as 
discussed above, a layperson is not competent to make medical 
determinations.  Espiritu, supra.  Thus, the Board finds that 
there is no medical basis for holding that the veteran's 
claimed right knee arthritis and any service-connected 
disability is etiologically or causally associated.  This 
also refutes any grant of service connection on the basis of 
the judicial precedent in Allen, which would be permitted if 
any service-connected disability were causing aggravation of 
the right knee, a relationship which must be shown by 
professional evidence.

Since the preponderance of the evidence is against this 
claim, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

III.  Increased Rating Issues - Right Knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's degenerative joint disease of the 
left knee with chondromalacia is rated as 10 percent 
disabling under Diagnostic Code 5010.  The RO also 
established service connection for torn medial meniscus of 
the left knee and assigned a separate noncompensable 
evaluation under DC 5257 for recurrent subluxation and 
lateral instability.  38 C.F.R. § 4.71a (2005).  

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee. 

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  The use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Code 5003 
states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5260 (2005).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  See also 38 C.F.R. § 4.71, Plate II 
(2005), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

As to the current claim based upon left knee instability and 
arthritis, the SMRs show that in March 1952 the veteran was 
treated for a torn medial meniscus of the left knee.  

Post-service medical records cover the period from 1956 to 
2004.  There are essentially no other pertinent clinical 
records associated with the claims file until 1998, just 
prior to the veteran claim for service connection in 1999.  
During evaluation in June 1998 there was mild effusion, but 
range of motion was full and the ligaments were stable and 
intact.  X-rays dated in June 1999 showed mild degenerative 
joint disease consistent with the left knee pain and history 
of service-connected injury.  

During his RO hearing in February 2000, the veteran presented 
testimony about the onset and severity of his service-
connected left knee disorder.  He reported swelling, popping, 
and pain and that he currently was wearing a knee brace.  He 
reported pain in the non-service-connected right knee as 
well.  

On VA examination in July 2000 the veteran complained of 
pain, swelling and instability, with gradual worsening.  X-
rays of the left knee were consistent, with notation of 
osteoarthritis.  On clinical evaluation, the veteran's left 
knee showed no evidence of effusion or instability.  There 
was crepitation, but McMurray's sign was negative.  He had 
flexion of the left knee from 0 to 110 degrees.  

In an April 2003 VA examination report, a physician's 
assistant reviewed the veteran's history of left knee 
complaints in detail.  There were several notes from 1980 to 
1991, none of which mentioned any left knee complaints.  His 
current complaints were of occasional swelling, warmth, and 
instability.  He had suffered no further injury since 1952, 
and no surgery.  He denied any episodes of recurrent 
dislocation or subluxation.  On examination, the left knee 
was without effusion and was stable to stress testing of all 
ligaments.  He had full range of motion, with some mild 
medial joint line tenderness to palpation.  His gait was 
normal.  X-rays of the left knee were negative.  

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
February 2000.  

On VA examination in April 2004, the examiner reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his in-service and post-service symptoms, and 
reviewed the X-ray findings.  Currently the veteran had 
problems with prolonged standing and with stairs.  He was 
unable to run or squat, and said the pain was constant.  The 
background pain was 6 out of 10 and with flare-ups, caused by 
activity, increased to 9 out of 10.  He said he occasionally 
uses an ace bandage on the knee.  He reported experiencing 
sharp pain with overuse, and some snapping crepitus and 
instability.  

On clinical evaluation, there was some mild left knee 
tenderness.  There was no swelling or deformity.  There was 
no valgus or varus instability, and the Lachman's and 
McMurray's tests were negative.  Range of motion was from -10 
degrees of extension to 85 degrees of flexion.  The veteran 
was uncooperative for repetitive motion against resistance, 
claiming inability to extend the knee against even light 
resistance.  The examiner noted that the lack of power on 
extension was marked, and was inconsistent with the ability 
to stand and ambulate without considerable assistance.  There 
was no change in active or passive range of motion and no 
additional loss of motion due to pain, weakness, lack of 
endurance, fatigue, flare-up, or incoordination.  Gait and 
station were essentially normal, although the veteran did 
have slight limp favoring his left leg.  

During the claim and appeal period, the veteran's complaints 
(primarily, pain, weakness, and instability) have essentially 
remained unchanged, and have been clearly addressed in the 
examination reports.  However, the objective medical evidence 
is the most persuasive indication of functional loss 
resulting from the veteran's left knee disabilities.  Despite 
subjective complaints from the veteran, physical examinations 
beginning in 1998 have shown no significant abnormalities in 
the left knee.  There is X-ray evidence of mild arthritis and 
medical evidence that supports the veteran's allegations 
pertaining to daily pain.  The veteran has not had surgery, 
but wears a knee brace.  

Although the veteran has repeatedly asserted that he has 
instability in the left knee, he has no medical training or 
expertise and, as a layman, his contention is not competent 
medical evidence.  Heuer v. Brown, 7 Vet. App. 379 (1995).  
He can, of course, offer evidence of symptomatology.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  But the most he 
can say is that he has a sensation of instability.  In fact, 
examiners have repeatedly tested for instability of the 
ligaments and failed to find evidence of any.  VA examiners 
have consistently reported that the left knee ligaments were 
intact.  In the absence of symptoms of slight impairment, 
including subluxation or lateral instability, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, a 
compensable evaluation under DC 5257 is not warranted.  

There being X-ray evidence of arthritis in the left knee and 
medical evidence that supports the veteran's allegations 
pertaining to flare-ups of pain, and with impair-ment due to 
painful motion is not contemplated by rating under DC 5257, 
the RO granted the veteran a separate, 10 percent evaluation 
for arthritis under DC 5010.

With regard to Diagnostic Codes 5260 and 5261, pertaining to 
limitation of flexion and extension of the leg, the Board 
finds that the veteran's limitation of motion has never been 
sufficient to warrant a 20 percent evaluation under DC 5260 
or 5261.  During the course of this appeal, the veteran has 
primarily had full range of motion, with the exception of the 
most recent examination, where extension was limited to 
-10 degrees and flexion to 85 degrees.  The Board notes that, 
if strictly rated under DCs 5260 and 5261, the reported 
ranges of motion would be rated noncompensable.  

In this case, the left knee disability has been productive of 
minimal symptomatology, including some limitation of both 
flexion and extension with evidence of discomfort upon range 
of motion testing.  The veteran has reported constant pain 
induced by overuse of the left knee, or by walking for 
prolonged periods of time, which still leaves the degree of 
limitation of flexion far short of what is required for a 
rating in excess of 10 percent (i.e., 30 degrees or less of 
flexion).  The veteran has not described any episodes that 
could be construed as a flare-up.  Therefore, even if the 
Board were to concede that the veteran's pain results in 
disability which equates with additional limitation of motion 
of several degrees, he would need considerable loss of 
flexion to warrant a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The Board finds that the left 
knee pain does not support a finding of additional functional 
limitation to a degree for a rating in excess of 10 percent 
under the applicable rating criteria.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the Rating Schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under Diagnostic Code 5256, reflective of ankylosis; for 
dislocation of the semilunar cartilage, under Diagnostic Code 
5258; or under DC 5262, for nonunion of the tibia and fibula; 
or genu recurvatum under DC 5263, none of which is present in 
this case.

Again, as to the potential applicability of the 
extraschedular rating provisions of 38 C.F.R. § 3.321, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  There has been no demonstration of 
circumstances such as frequent hospitalization, or marked 
interference with employment, so as to render the applicable 
schedular criteria inapplicable.  With all due respect for 
the veteran's complaints regarding his disability, clinical 
treatment reports of record do not reflect a unique 
disability status.

As above, we appreciate the veteran's sincerity in his 
contentions, but the Board is obligated to evaluate his 
disability under the governing regulations.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a gastrointestinal disorder, variously 
identified as gastroenteritis and/or peptic ulcer disease, is 
denied.

Service connection for a skin disorder of the hands, 
variously diagnosed as eczema, is denied.

Entitlement to an initial compensable evaluation for 
residuals of a torn medial meniscus of the left knee is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
mild degenerative joint disease of the left knee is denied.

Service connection for a right knee disorder, including as 
secondary to service-connected left knee disabilities, is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


